PER CURIAM.
Upon consideration of appellant’s response to the Court’s order of January 2, 2014, the Court has determined that the appeal is premature. See Pagenet, Inc. v. State, Dept. of Revenue, 843 So.2d 1027 (Fla. 1st DCA 2003); Augustin v. Blount, 573 So.2d 104 (Fla. 1st DCA 1991). Accordingly, the appeal is hereby dismissed for lack of jurisdiction. The dismissal is without prejudice to appellant’s right to seek appellate review upon entry of a final order. All pending motions are denied as moot.
THOMAS, MARSTILLER, and MAKAR, JJ., concur.